Title: Adams’ Minutes of the Argument: Court of Vice Admiralty, Boston, June or July 1774
From: Adams, John
To: 


       Leonard. Port Bill, Lex Talionis. Punishment of Boston the main Object.
       There is an Exception where by the Act of God, there is an Impossibility of getting out. A Necessity.
       She had no Right to Stay to repair and refit for a Voyage.
       She might have gone out, if not in 6 Hours, yet in two or three days.
       She was not in a worse situation than she had been.
       
       She might have hired assistance.
       The Part the Crown officers have acted is extreamly fair and legal.
       The Admiral could not allow him to stay compleatly to refit. Tho he seemed to understand that he had leave to do so.
       Mr. Gray tells us that the whole might have been had in a Week.
       J. Hall thinks 7 or 8 days. Compasses were done in 4 days.
       If she is not now fit for sea that is not an excuse.
       He is shewing Specimens of his Indigo &c. and brings on shore some of his Wrought Plate. This comes within another Act.
       Plate—Goods, Wares or Merchandise.
       She was in the same Condition in which she came 500 Leagues.
       Tudor. The Rules that govern other Acts, are to rule this.
       Ross Sail’d in April. Heard in his Passage that Boston Port was shut.
       Holrode describes their distress. Bound to N. York. Shut. And Middleton says, Distress. Mier, and Dodge.
       John Hall. Mate of the Mercury describes her distress, no Masts, sails tattered.
       James Hall. We have invalidated his Testimony.
       
       Jack the Pilot. Distress enough.
       It was Ross’s Duty to come in here.
       Q. Whether Ross used his utmost Endeavour to get out?
       Hall says Ross did Use a reasonable Dilligence. Middleton &c. Mier says Ross hurried them.
       In Town. Mr. Hutchinson. Very dilligent. Concernd about lying at Expence.
       His Landlady. Anxious to get away.
       Ruggles the Sail maker. Up at Gun firing hiring us. Worked on the Mast when the Weather would permit. Employd as Many Hands as could be employed.
      